DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Loehr et al. (Loehr), U.S. Publication No. 2019/0053251.
Regarding Claims 1 and 6, Loehr discloses a method for sending data, 
comprising:
receiving, by a terminal, one piece of information of transmission resource configurations (i.e., radio resource pools having priority information; see paragraph [0260]), wherein the information contains at least two transmission resource configurations (i.e., radio resource pools having priority information of sidelink logical channels; see paragraph [0260]);
determining, by the terminal, a transmission resource suitable for data to be 
transmitted from the transmission resources configured by the at least two transmission resource configurations (in other words, selecting a radio resource pool; see paragraphs [0260], [0267] and [0303]); and
sending, by the terminal, data on the determined transmission resource (as discussed in paragraphs [0271] and [0303]),
wherein, determining, by the terminal, the transmission resource suitable for the data to be transmitted from the transmission resources configured by the at least two transmission resource configurations, comprises:
determining, by the terminal, the transmission resource suitable for the data to be transmitted from the transmission resources configured by the at least two transmission resource configurations based on a logical channel to which the data to be transmitted belongs (as discussed in paragraph [0267]),
(as discussed in paragraph [0267]),
wherein the preset relationship is configured by a transmission resource parameter contained in a service type configuration (in other words, selected radio resource priority depending on the priority of the data that is to be transmitted; see paragraph [0267]).
Regarding Claims 5 and 10, Loehr discloses wherein the transmission resource 
includes one or more of a transmission resource dynamically scheduled (see paragraph [0304]) and a transmission resource non-dynamically scheduled (see paragraph [0260]), wherein the transmission resource non-dynamically scheduled comprises at least one of following: a resource configured using Radio Resource Control (RRC) signaling, and a resource configured using a combination of RRC signaling and physical layer signaling (see paragraphs [0040] and [0041]).
Regarding Claim 12, Loehr discloses a method for sending data, comprising:
receiving, by a terminal, information of transmission resource configurations, wherein the information contains at least two transmission resource configurations, transmission resources configured by the at least two transmission resource configurations (see rejection of claim 1 above);
determining, by the terminal, a transmission resource suitable for data to be transmitted from the transmission resources configured by the at least two transmission resource configurations (see rejection of claim 1 above); and
(see rejection of claim 1 above),
wherein, determining, by the terminal, the transmission resource suitable for the data to be transmitted from the transmission resources configured by the at least two transmission resource configurations, comprises:
determining, by the terminal, the transmission resource suitable for the data to be transmitted based on a priority configuration of the transmission resource; and wherein the priority configuration is preset by a protocol (see paragraphs [0260] and [0267]) or configured, comprising implicitly configured and explicitly configured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Khoryaev et al. (Khoryaev), U.S. Publication No. 2016/0135239.
Regarding Claim 13, Loehr discloses the method as described above.  Loehr 
fails to disclose wherein, determining, by the terminal, the transmission resource suitable for the data to be transmitted from the transmission resources configured by the at least two transmission resource configurations, comprises:  determining, by the terminal, a resource configured by at least one transmission resource configurations (i.e., resources may overlap as described in paragraphs [0034], [0036] and [0040]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Khoryaev’s invention with Loehr’s invention for providing performance and efficiency enhancements in the network (see paragraphs [0003]-[0004] of Khoryaev).
	

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645              
March 26, 2022